Case 20-43083          Doc 19     Filed 08/10/20 Entered 08/10/20 16:28:19              Main Document
                                               Pg 1 of 3


                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

In Re:                                               )
                                                     )   Case No. 20-43083-399
MICHAEL J. POIGNEE,                                  )
                                                     )   Chapter 7
                  Debtor.                            )

              TRUSTEE’S OBJECTION TO DEBTOR’S CLAIM OF TENANCY BY
                              ENTIRETY EXEMPTION

         COMES NOW Charles W. Riske, Trustee in Bankruptcy for Michael J. Poignee, and for

his Objection to Debtor’s Claim of Exemptions respectfully states as follows:

         1.       Debtor Michael J. Poignee (“Debtor”) filed his voluntary individual petition under

Chapter 7 of the United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (the “Code”), on June

17, 2020 (the “Petition Date”) in the United States Bankruptcy Court for the Eastern District of

Missouri (this “Court”).

         2.       Trustee Charles W. Riske (“Trustee”) is the duly appointed qualified Chapter 7

Trustee in the bankruptcy case.

         3.       On June 8, 2020, Debtor’s spouse, Melinda K. Poignee (“Spouse”), filed her

voluntary individual petition under Chapter 7 of the Code in this Court under Case No. 20-42938.

         4.       Debtor also filed his Schedule C in which he claimed exemptions with respect to

various assets pursuant to 11 U.S.C. § 522(b)(3)(B).

         5.       Section 522(b)(3)(B) of the Code allows an individual debtor to exempt certain

property of the estate and provides as follows with respect to such property:

         Property listed in this paragraph is– any interest in property in which the debtor
         had, immediately before the commencement of the case, an interest as a tenant by
         the entirety or joint tenant to the extent that such interest as a tenant by the entirety
         or joint tenant is exempt from process under nonbankruptcy law.



{14636/00033/2768325.DOCX.2}
Case 20-43083           Doc 19      Filed 08/10/20 Entered 08/10/20 16:28:19                  Main Document
                                                 Pg 2 of 3


11 U.S.C. § 522(b)(3)(B). Under Missouri law, tenancy by entirety property is only reachable by

joint creditors of the couple. In re Haines, 528 B.R. 912, 919 (Bankr.W.D. Mo. 2015) (citing In re

Garner, 952 F.2d 232, 235 (8th Cir. 1991)).

           6.      It follows that tenancy by entireties property may be reached by the trustee to the

extent necessary to pay joint debts. Id. at 919–920.

           7.      Upon information and belief, the assets claimed as exempt by Debtor1 under

Section 522(b)(3)(B) are tenancy by entireties properties, which are not exempt from joint debts.

           8.      Trustee objects to Debtor’s exemption of all assets claimed as exempt under Section

522(b)(3)(B) of the Code, in order to allow Trustee to administer upon such assets in to the extent

of any and all joint debts.

           WHEREFORE, Trustee Charles W. Riske respectfully prays this Court enter its order

denying Debtor’s claim of exemptions as to any assets listed on Debtor’s Schedule C for which an

exemption is claimed under 11 U.S.C. § 522(b)(3)(B) to the extent of any and all joint debts, and

for such other and further relief as this Court deems just and proper.

                                                     Respectfully submitted,

                                                     CARMODY MACDONALD P.C.

                                                     /s/ Robert E. Eggmann
                                                     ROBERT E. EGGMANN (MO #37374)
                                                     THOMAS H. RISKE (MO #61838)
                                                     120 South Central Ave., Suite 1800
                                                     St. Louis, MO 63105
                                                     (314) 854-8600
                                                     (314) 854-8660 (fax)
                                                     ree@carmodymacdonald.com
                                                     thr@carmodymacdonald.com

                                             ATTORNEYS FOR CHARLES W. RISKE, TRUSTEE



1
    Which same properties also claimed as exempt by Spouse on Schedule C in her bankruptcy case.

{14636/00033/2768325.DOCX.2}                         2
Case 20-43083          Doc 19   Filed 08/10/20 Entered 08/10/20 16:28:19       Main Document
                                             Pg 3 of 3




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of this document was filed
electronically with the United States Bankruptcy Court and has been served on the parties in
interest via email by the Court’s CM/ECF system as listed on the Court’s Electronic Mail Notice
List on this 10th day of August, 2020.

                                                   /s/ Robert E. Eggmann




{14636/00033/2768325.DOCX.2}                3
